DETAILED ACTION
This is a first action final Office action following a Request for Continued Examination dated 02 September 2021.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are pending.
Claims 1-7 are examined.
Claim 8 is withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021, has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, as amended, is directed to a temperature range between 140 degrees and 165 degrees [Fahrenheit].  This range is with respect to a temperature sensitive material comprising copolyamide or polycaprolacton (as interpreted, see objection above) that melts or disintegrates at that range.  The claim as 
Regarding the written description, it is the position taken by the Office that applicant was not in possession of the narrower range because applicant has not provided any sufficient reason or has cited to the original disclosure wherein the amended claim is supported, and there does not appear to be sufficient written description of the claim limitation of 140-165 degrees is in the application as filed because applicant has not pointed where in the originally filed disclosure the limitation is supported. The narrowing of the range presents new matter issues because there is no support for the claim amendments.  Further, there is no guidance to the ordinary artisan in reading the specification that applicant was in possession of the narrower temperature range at the time of filing.  See MPEP 2163.04.  
Applicant is reminded that in responding or rebutting to this written description requirement, applicant provide evidence 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Friemel (U.S. Patent 4,932,155) in view of Kean (U.S. Patent 5,110,641) or Saito (U.S. Patent 5,244,731).
Claim 1: Friemel provides a protective barrier, comprising: a planar section (1’, specifically the portion of 1’ that is used to form seam 6) of polyethylene (1’, 1”; see Col. 10, lines 25-30 and Col. 12, lines 50-60); and a plurality of seams (6) comprising a temperature sensitive material that melts or disintegrates when subjected to a given temperature  (Col. 5, lines 5-15; the examiner takes the position that the bonding layer has a melting point of 75-85 degrees C, or 167-185 degrees In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Further using the seams would be an obvious method of connecting one section to another in order to provide a desired connection that would operate in an intended manner.  One having ordinary skill in the art would have as many sections as necessary and attach them in the claimed manner based on the size needed for use. Friemel does not provide wherein the temperature sensitive material is a thread comprising a copolyamide or polycaprolactone.  Friemel teaches that the desired failure of the seam of a material can be 80 - 85 degrees C (Col. 5, lines 5-21, or 176-185 degrees F) and it seals a granular substance, which does not require a water-tight or hermetic seal.  Kean teaches a heat sensitive copolyamide (Col. 2, lines 52-65) thread that has a melting point ranged from 60-KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).)  Regarding the incorporation of the polycaprolactone, Friemel does note that the heat sensitive material can be one of numerous polymeric materials (Col. 5, lines 18-25).  Saito teaches polycaprolactone material that is a thread (Title) used in an environment that is designed to lose strength in a designated condition. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the material for the seam in Saito as the seam in Friemel, as the thread would achieve the same purpose as the seam in Friemel and function to fail as desired.  A simple substitute of one known material for another to obtain a predictable result is obvious to one having ordinary skill in the art (see MPEP 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  The 
Claim 2: Friemel provides the protective barrier as recited in claim 1, wherein when the barrier is suspended in air and exposed to a certain temperature lower than a temperature set to activate a fire suppression sprinkler, the plurality of seams break releasing the at least two sections.  The limitation is considered a "conditioned/responsive" limitation based on the limitation “when the barrier is suspended…”  In other words, if a condition is met, than the response would be the necessary result.  The examiner takes the position that if the prior art of record were placed in the claimed condition, it would respond accordingly.
Claim 3: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the temperature sensitive material is a thread comprising a copolyamide (as rendered obvious in claim 1, above).
Claim 4: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the 
Claim 5: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the temperature sensitive material is a glue (Friemel: Col. 13, lines 20-25; the adhesive.)
Claim 6: the obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the sections of waterproof material are comprised of a polymer (Friemel: Col. 5, lines 25-32; polyolefin.)
Claim 7: The obvious modification of the prior art provides the protective barrier as recited in claim 1, wherein the seams are located along edges of the sections (Friemel, Fig. 3: proximate 3 and 5.)

Response to Arguments
The following addresses applicant’s remarks/arguments dated 02 September 2021. 

Claim objections:
	Applicant’s amendments to claim 1 overcome the objections under this heading and they are withdrawn. 


Claim rejections – 35 USC 112(a):
	Applicant’s remarks with respect to the written description are noted but are respectfully not persuasive.  Applicant notes that the purpose of the amendment is to claim around the prior art which has a melting point above 167 degrees Fahrenheit (response: page 5), and applicant provides Exhibit A to note a temperature range for activation of a fire sprinkler system is “usually somewhere between 155 to 165 degrees Fahrenheit”.  The examiner takes the position that this is directed to the fire sprinkler system, not the fire protective barrier of the present invention, and one having ordinary skill in the art would not conclusively interrelate the two.  Further, as noted in the rejection above, the specification as originally filed does not support this range nor a specific material that performs the claimed function at the now claimed range.  As a result, the examiner maintains the rejection under this heading is proper.

Claim rejection – 35 USC 103:
Applicant’s arguments are noted (remarks: pages 8 and following) but they are respectfully not persuasive.  The present claim is directed to a “protective barrier” (preamble of claims 1-7).  Friemel is directed to a sheet material (Col. 3, line 42) and “can be put to a number of uses in trade and industry” (Col. 5, lines 55-60).  The use of Friemel is not as claimed, as the present invention claims only a “protective barrier”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the incorporating of the Saito reference, the examiner respectfully disagrees that the Saito reference teaches away from the present barrier.  Saito was incorporated to teach that such materials are known in the art to achieve the same result as claimed, which it does.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the Kean reference, while not necessarily disagreeing with applicant as to the disclosure of Kean, the examiner takes the position that the material is heat sensitive and will fail at a given temperature if so desired.  In other words, the examiner takes the position that one having ordinary skill in the art can substitute a different material that functions in the same manner and achieves the same result.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649